      Case 8:20-cv-03007 Document 1 Filed 12/17/20 Page 1 of 7 PageID 1




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

UNITED STATES OF AMERICA,           )
                                    )           Case No.
        Plaintiff,                  )
                                    )
        v.                          )
                                    )
KATHY L. COLE,                      )
                                    )
        Defendant.                  )
____________________________________)

             THE UNITED STATES OF AMERICA’S COMPLAINT

      The United States of America complains and alleges as follows:

      1.       Plaintiff, the United States of America, brings this civil action to

obtain a judgment against Defendant Kathy L. Cole for the unpaid federal

income tax assessments against her for the 2006–2009 and 2018 tax years (the

“years at issue”).

      2.       This action is authorized and requested by the Chief Counsel of the

IRS, a delegate of the Secretary of the Treasury of the United States, and is

commenced at the direction of the Attorney General of the United States.

                         Jurisdiction, Venue, and Parties

      3.       This Court has jurisdiction over this action under 28 U.S.C. §§ 1340

and 1345 and 26 U.S.C. § 7402(a).
        Case 8:20-cv-03007 Document 1 Filed 12/17/20 Page 2 of 7 PageID 2




        4.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b) and

1396 because the tax liabilities accrued and continue to accrue in this district and

Defendant Cole resides in this district.

        5.     Defendant Cole resides in Hillsborough County, Florida, which is

within the jurisdiction of this Court.

                   Reduce Federal Tax Liabilities to Judgment

        6.     For the 2006, 2007, 2009 and 2018 tax years, Defendant Cole

voluntarily filed federal income tax returns on which she reported tax due.

However, in each of those years, Defendant Cole failed to fully pay the self-

reported amounts due. For each of those years, a delegate of the Secretary of the

Treasury assessed against Defendant Cole the tax she reported on the returns,

plus penalties and interest, on the dates and in the amounts shown below:

   TAX YEAR         ASSESSMENT           AMOUNT         TYPE OF          BALANCE
                       DATE                           ASSESSMENT           DUE*
 2006             02/07/2011             $20,848.00 RETURN FILED        $52,997.40
                                                    AND TAX
                                                    ASSESSED
                                         $578.00    FAILURE TO PRE-
                                                    PAY PENALTY
                                         $4,690.80 LATE FILING
                                                    PENALTY
                                         $4,795.04 LATE PAYMENT
                                                    PENALTY
                                         $5,733.44 INTEREST
                  05/09/2011             $314.57    INTEREST
                                         $312.72    LATE PAYMENT
                                                    PENALTY
       Case 8:20-cv-03007 Document 1 Filed 12/17/20 Page 3 of 7 PageID 3




 TAX YEAR          ASSESSMENT       AMOUNT          TYPE OF        BALANCE
                      DATE                       ASSESSMENT         DUE*
                 11/05/2018        $11,101.50 INTEREST
                                   $104.24    LATE PAYMENT
                                              PENALTY
                 11/04/2019        $2,731.66 INTEREST
2007             01/03/2011        $20,704.00 RETURN FILED        $47,814.43
                                              AND TAX
                                              ASSESSED
                                   $4,658.40 LATE FILING
                                              PENALTY
                                   $3,416.16 LATE PAYMENT
                                              PENALTY
                                   $3,314.20 INTEREST
                 05/09/2011        $368.74    INTEREST
                                   $517.60    LATE PAYMENT
                                              PENALTY
                 11/05/2018        $9,822.69 INTEREST
                                   $1,242.24 LATE PAYMENT
                                              PENALTY
                 11/04/2019        $2,481.80 INTEREST
2009             02/06/2012        $10,967.00 RETURN FILED        $22,622.21
                                              AND TAX
                                              ASSESSED
                                   $253.00    FAILURE TO PRE-
                                              PAY PENALTY
                                   $2,377.57 LATE FILING
                                              PENALTY
                                   $1,162.37 LATE PAYMENT
                                              PENALTY
                                   $840.12    INTEREST
                 11/05/2018        $4,013.80 INTEREST
                                   $1,479.37 LATE PAYMENT
                                              PENALTY
                 11/04/2019        $1,166.02 INTEREST
2018             11/25/2019        $1,815.00 RETURN FILED         $2,266.92
                                              AND TAX
                                              ASSESSED
         Case 8:20-cv-03007 Document 1 Filed 12/17/20 Page 4 of 7 PageID 4




   TAX YEAR          ASSESSMENT        AMOUNT           TYPE OF         BALANCE
                        DATE                        ASSESSMENT           DUE*
                                      $28.00      FAILURE TO PRE-
                                                  PAY PENALTY
                                      $350.77     LATE FILING
                                                  PENALTY
                                      $62.36      LATE PAYMENT
                                                  PENALTY
                                      $63.61      INTEREST
                   03/02/2020         $20.00      FEES AND
                                                  EXPENSES FOR
                                                  COLLECTION
                                                             TOTAL $125,700.96

*As of July 20, 2020. Balance due reflects further interest and statutory additions
as allowed by law less any credits, including for payments received.

      7.        In tax year 2008, Defendant Cole filed an income tax return

reporting tax due of $5,325 that was assessed on November 23, 2009. The IRS

audited the return and determined that Cole underreported her 2008 tax by

$51,700. Following that examination and in accordance with applicable

deficiency procedures, the IRS sent Defendant Cole a notice of deficiency

advising her of a proposed tax deficiency for 2008 and providing her with an

opportunity to contest that deficiency in U.S. Tax Court.

      8.        Defendant Cole did not challenge the notice of deficiency in Tax

Court.
        Case 8:20-cv-03007 Document 1 Filed 12/17/20 Page 5 of 7 PageID 5




        9.     Thereafter, a delegate of the Secretary of the Treasury assessed

taxes, and applicable penalties and interest, against Defendant Cole on the dates

and in the amounts shown below:

   TAX YEAR         ASSESSMENT         AMOUNT           TYPE OF          BALANCE
                       DATE                        ASSESSMENT              DUE*
 2008             09/03/2012          $14,258.75 LATE FILING            $133,865.18
                                                 PENALTY
                                      $11,442.00 MISCELLANEOUS
                                                 PENALTY
                                      $51,710.00 TAX ASSESSED BY
                                                 EXAMINATION
                  11/05/2018          $32,801.78 INTEREST
                                      $14,258.75 LATE PAYMENT
                                                 PENALTY
                  11/04/2019          $6,952.16 INTEREST
                  03/16/2020          $20.00     FEES AND
                                                 EXPENSES FOR
                                                 COLLECTION
                                                 TOTAL                  $133,865.18

*As of July 20, 2020. Balance due reflects further interest and statutory additions
as allowed by law less any credits, including for payments received.

        10.    A delegate of the Secretary of the Treasury properly gave notice to

Defendant Cole of the unpaid taxes described in paragraphs 6, 7 and 9 above.

Despite notice and demand for payment, Defendant Cole has failed and refused

to pay the entire amount of those liabilities.

        11.    Taking into account all payments, credits, and abatements, as of

July 20, 2020, Defendant Cole owes $259,566.14, plus further interest and
      Case 8:20-cv-03007 Document 1 Filed 12/17/20 Page 6 of 7 PageID 6




statutory additions thereon as allowed by law, in income taxes, penalties, and

interest for tax years 2006–2009 and 2018.

      WHEREFORE, the United States of America respectfully requests that the

Court grant the following relief:

      A. That the Court enter judgment in favor of the United States and against

Defendant Cole in the amount of $259,566.14 as of July 20, 2020, plus further

interest and statutory additions as allowed by law, for unpaid income taxes,

penalties, and interest for tax years 2006–2009 and 2018; and

      B. That the Court grant the United States such other and further relief,

including costs, it deems just and proper.

Dated: December 17, 2020.

                                Respectfully Submitted,
                                RICHARD E. ZUCKERMAN
                                Principal Deputy Assistant Attorney General
                                Tax Division

                         By:    /s/ Thomas K. Vanaskie
                                THOMAS K. VANASKIE
                                D.C. Bar 1000405
                                JORDAN A. ESTEBAN
                                Florida Bar No. 1025386
                                Trial Attorneys, Tax Division
                                U.S. Department of Justice
                                P.O. Box 14198
                                Washington, D.C. 20044
                                202-305-7921 (v) - Vanaskie
                                202-514-6472 (v) - Esteban
                                202-514-4963 (f)
                                Thomas.K.Vanaskie@usdoj.gov
Case 8:20-cv-03007 Document 1 Filed 12/17/20 Page 7 of 7 PageID 7




                       Jordan.A.Esteban@usdoj.gov
JS 44 (Rev. 10/20)           Case 8:20-cv-03007 Document 1-1 Filed
                                                 CIVIL COVER       12/17/20 Page 1 of 1 PageID 8
                                                                 SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                          DEFENDANTS
              81,7('67$7(62)$0(5,&$                                                                        .$7+<&2/(

    (b)   County of Residence of First Listed Plaintiff                                                    County of Residence of First Listed Defendant              +,//6%2528*+
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                           NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                      THE TRACT OF LAND INVOLVED.

    (c)   Attorneys (Firm Name, Address, and Telephone Number)                                              Attorneys (If Known)
             Thomas K. Vanaskie, Jordan Esteban
             U.S. Dep't of Justice, Tax Division
             P.O. Box 14198, Washington, DC 20044, tel: 202-514-6472

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                       III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                        (For Diversity Cases Only)                                    and One Box for Defendant)
✖   1   U.S. Government                  3   Federal Question                                                                    PTF        DEF                                         PTF      DEF
          Plaintiff                            (U.S. Government Not a Party)                      Citizen of This State            1          1      Incorporated or Principal Place         4     4
                                                                                                                                                       of Business In This State

    2   U.S. Government                  4   Diversity                                            Citizen of Another State            2          2   Incorporated and Principal Place        5       5
          Defendant                            (Indicate Citizenship of Parties in Item III)                                                           of Business In Another State

                                                                                                  Citizen or Subject of a             3          3   Foreign Nation                          6       6
                                                                                                    Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                     Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                TORTS                            FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
    110 Insurance                       PERSONAL INJURY                  PERSONAL INJURY             625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
    120 Marine                          310 Airplane                    365 Personal Injury -            of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
    130 Miller Act                      315 Airplane Product                Product Liability        690 Other                                28 USC 157                        3729(a))
    140 Negotiable Instrument                Liability                  367 Health Care/                                                                                    400 State Reapportionment
    150 Recovery of Overpayment         320 Assault, Libel &                Pharmaceutical                                                PROPERTY RIGHTS                   410 Antitrust
        & Enforcement of Judgment            Slander                        Personal Injury                                                820 Copyrights                   430 Banks and Banking
    151 Medicare Act                    330 Federal Employers’              Product Liability                                              830 Patent                       450 Commerce
    152 Recovery of Defaulted                Liability                  368 Asbestos Personal                                              835 Patent - Abbreviated         460 Deportation
         Student Loans                  340 Marine                          Injury Product                                                     New Drug Application         470 Racketeer Influenced and
         (Excludes Veterans)            345 Marine Product                  Liability                                                      840 Trademark                        Corrupt Organizations
    153 Recovery of Overpayment              Liability                 PERSONAL PROPERTY                      LABOR                        880 Defend Trade Secrets         480 Consumer Credit
        of Veteran’s Benefits           350 Motor Vehicle               370 Other Fraud              710 Fair Labor Standards                  Act of 2016                      (15 USC 1681 or 1692)
    160 Stockholders’ Suits             355 Motor Vehicle               371 Truth in Lending             Act                                                                485 Telephone Consumer
    190 Other Contract                      Product Liability           380 Other Personal           720 Labor/Management                 SOCIAL SECURITY                       Protection Act
    195 Contract Product Liability      360 Other Personal                  Property Damage              Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
    196 Franchise                           Injury                      385 Property Damage          740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                        362 Personal Injury -               Product Liability        751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                            Medical Malpractice                                          Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
        REAL PROPERTY                     CIVIL RIGHTS                 PRISONER PETITIONS            790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
    210 Land Condemnation               440 Other Civil Rights          Habeas Corpus:               791 Employee Retirement                                                893 Environmental Matters
    220 Foreclosure                     441 Voting                      463 Alien Detainee               Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
    230 Rent Lease & Ejectment          442 Employment                  510 Motions to Vacate                                         ✖   870 Taxes (U.S. Plaintiff             Act
    240 Torts to Land                   443 Housing/                        Sentence                                                           or Defendant)                896 Arbitration
    245 Tort Product Liability              Accommodations              530 General                                                       871 IRS—Third Party               899 Administrative Procedure
    290 All Other Real Property         445 Amer. w/Disabilities -      535 Death Penalty                IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                            Employment                  Other:                       462 Naturalization Application                                             Agency Decision
                                        446 Amer. w/Disabilities -      540 Mandamus & Other         465 Other Immigration                                                  950 Constitutionality of
                                            Other                       550 Civil Rights                 Actions                                                                State Statutes
                                        448 Education                   555 Prison Condition
                                                                        560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
✖   1 Original             2 Removed from                     3      Remanded from              4 Reinstated or             5 Transferred from      6 Multidistrict         8 Multidistrict
      Proceeding             State Court                             Appellate Court              Reopened                    Another District         Litigation -            Litigation -
                                                                                                                              (specify)                Transfer                Direct File
                                         Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity): 86&6HFWLRQ
VI. CAUSE OF ACTION                      Brief description of cause:
                                                                           6XLWWRUHGXFHIHGHUDOWD[OLDELOLWLHVWRMXGJPHQW

VII. REQUESTED IN                             CHECK IF THIS IS A CLASS ACTION                        DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                               UNDER RULE 23, F.R.Cv.P.                               260,000                                     JURY DEMAND:                    Yes     ✖   No
VIII. RELATED CASE(S)
                                             (See instructions):
      IF ANY                                                          JUDGE                                                               DOCKET NUMBER
DATE                                                                    SIGNATURE
                                                                              URE OF ATTORNEY OF RECORD
          

FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                    APPLYING IFP                                    JUDGE                           MAG. JUDGE
                  Case 8:20-cv-03007 Document 1-2 Filed 12/17/20 Page 1 of 2 PageID 9

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                         MiddleDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                           Florida


             UNITED STATES OF AMERICA                                 )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No.
                                                                      )
                         KATHY COLE                                   )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) KATHY COLE
                                           67 CAMELOT RIDGE DRIVE
                                           BRANDON, FLORIDA 33511




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Thomas K. Vanaskie
                                           Jordan Esteban
                                           Trial Attorneys
                                           U.S. Department of Justice,Tax Division
                                           P.O. Box 14198
                                           Washington, DC 20044

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
                  Case 8:20-cv-03007 Document 1-2 Filed 12/17/20 Page 2 of 2 PageID 10

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
